Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2003

McCoy v. Hess Oil VI Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2838




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"McCoy v. Hess Oil VI Corp" (2003). 2003 Decisions. Paper 445.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/445


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                     No. 02-2838

                               CALVIN K. R. MCCOY,
                                             Appellant

                                           v.

HESS OIL OF THE VIRGIN ISLANDS CORPORATION; UNITED STEELWORKERS
                OF AM ERICA, AFL-CIO-CLC, DISTRICT 35

         On Appeal From the United States District Court for the Virgin Islands
                               (Civil No. 95-cv-00132)
                    District Court Judge: Hon. Thomas K. Moore

                                     Argued:
                                  April 29, 2003
       Before: Roth, McKee, Circuit Judges, and Cowen, Senior Circuit Judge

                                 (Opinion filed June 20, 2003)

Ronald E. Russell (Argued)
116 Queen Cross Street
Frederiksted, St. Croix
USVI 00851
Counsel for Appellant

Linda J. Blair (Argued)
C. Beth Moss
Bryant, Barnes & Moss
1134 King Street, 2 nd Floor
Christiansted, St. Croix
USVI 00820

Counsel for Appellee Hess Oil of the Virgin Islands Corporation
Glenn M. Connor (Argued)
Whatley Drake
P.O. Box 10647
Birmingham, AL 35202

Daniel M. Kovalik
David I. Goldman
Suite 807
United Steelworkers of America
5 Gateway Center
Pittsburgh, PA 15222

Counsel for Appellee United Steelworkers of America

                               OPINION OF THE COURT

McKee, Circuit Judge.

       Calvin McCoy appeals the district court’s order granting summary judgment in

favor of Hess Oil of the Virgin Islands Corporation (“HOVIC”) and the United

Steelworkers of America, District 35 (“Union”). M cCoy asserts that HOVIC improperly

terminated his employment in violation of a collective bargaining agreement. He also

alleges that the Union breached its duty of fair representation during the arbitration

process.

       McCoy’s claims rely upon the framework enunciated by DelCostello v.

International Brotherhood of Teamsters, 462 U.S. 151 (1983). Under that framework, a

plaintiff/employee can not recover on a hybrid §301/fair representation claim unless

he/she can first prove both that the employer breached the collective bargaining



                                              2
                                                                                   1
agreement and that the union breached its duty to fairly represent the employee.

DelCostello, 462 U.S. at 164-65. We review the district court’s grant of summary

judgment de novo. Huang v BP Amoco Corp, 271 F3d 560, 564 (3d Cir. 2001). For the

reasons that follow, we will affirm the decision of the district court.

                                              I.

       Inasmuch as the district court has already set forth the factual and procedural

history of this case, we find it unnecessary to repeat that history here. See McCoy v. Hess

Oil of the Virgin Islands Corp., 206 F.Supp.2d 726 (D. V.I. 2002). Based upon our

review of this record, and arguments of counsel, we conclude that the district court

correctly applied the principles of Fed. R. Civ. P. 56 and the teachings of DelCostello in

granting summary judgment against McCoy and in favor of HOVIC and the Union.

Moreover, the district court, in its Memorandum Opinion and Order, has carefully and

completely explained it reasons for granting summary judgment to the defendants, and we

can add little to that court’s thoughtful analysis. Therefore we will affirm the decision of

the district court substantially for the reasons set forth in the district court’s Memorandum

Opinion without further elaboration.




   1
     Section 301 refers to §301 of the Labor Management Relations Act, 29 U.S.C. §185.
The suit against the employer rests on §301, because the employee is alleging a breach of
the collective bargaining agreement. DelCostello, 462 U.S. at 164. The suit against the
union is for breach of the union’s duty of fair representation, which is implicit in the
National Labor Relations Act. Id.

                                              3
TO THE CLERK OF THE COURT:

         Please file the foregoing Opinion




                                             /s/ Theodore A. McKee
                                             Circuit Judge




                                       4
5